Exhibit 10.3

COCA-COLA ENTERPRISES INC.

EXECUTIVE PENSION PLAN

(AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2008)

ARTICLE I

INTRODUCTION AND PURPOSE

1.1. Purpose. The purpose of the Coca-Cola Enterprises Inc. Executive Pension
Plan (the “Plan”) is to supplement, for a select group of eligible executives of
the Company and Affiliates that have adopted the Plan, the retirement benefits
provided under the Coca-Cola Enterprises Employees’ Pension Plan.

1.2. Amendment and Restatement. Coca-Cola Enterprises Inc. hereby amends and
restates the Plan, effective December 31, 2008. This amended and restated Plan
shall apply to Participants who have not yet commenced payment of benefits under
the Plan by December 31, 2008. Participants who have commenced payments by
December 31, 2008 shall continue to be paid in accordance with the form of
payment then in effect.

ARTICLE II

DEFINITIONS

“Administrative Committee” means the committee appointed pursuant to Article VI
to administer the Plan or such committee’s designee.

“Affiliates” means all entities treated as a single service recipient or
employer with the Company pursuant to Code section 409A.

“Beneficiary” means (i) the beneficiary designated by the Participant in
accordance with the procedures established by the Administrative Committee,
(ii) if the Participant has not designated a beneficiary or such beneficiary is
no longer living, the Participant’s Surviving Spouse, and (iii) if there is no
designated beneficiary or Surviving Spouse, the Participant’s estate.

“Benefit Service” shall have the same meaning as “Benefit Service” under the
Pension Plan and shall be determined in the same manner as under the Pension
Plan.

“Code” means the Internal Revenue Code of 1986, as amended. Reference to any
section of the Code includes reference to any regulations promulgated
thereunder, and any related administrative guidance, notice, or ruling that
amends or supplements such section.

“Company” means Coca-Cola Enterprises Inc., a Delaware corporation, or its
successor or successors.

“Compensation” means those amounts included in the definition of “Compensation”
under the Pension Plan determined without regard to the limits of Code
Section 401(a)(17), plus any amounts deferred by the Participant under the
Supplemental MESIP and any other nonqualified deferred compensation arrangement
between the Employer and the Participant, provided such amounts shall be
considered only in the year in which they are first deferred and not in any
later year, including the year(s) of receipt. Compensation shall not include any
amounts paid under a severance plan of the Employer or a severance agreement
with the Employer.



--------------------------------------------------------------------------------

“Eligible Employee” means an Employee who is employed in a position classified
as within the Global Leadership, Executive Leadership, Strategic Leadership, or
Business Unit/Functional Leadership band, or in a position otherwise determined
to be eligible for participation by the Administrative Committee.

“Employee” means any person who is an employee on the payroll of the Employer
and shall exclude any person not on the payroll of the Employer, such as an
independent contractor or person paid by a temporary staffing or similar agency,
even if a court or administrative agency determines at any time that such an
individual is a common law employee of the Employer.

“Employer” means the Company and any Affiliate adopting the Plan with the
consent of the Company.

“Final Average Earnings” shall be determined in the same manner as “Final
Average Earnings” under the Pension Plan, provided, however, that Compensation
shall be used in making such determination, and Compensation earned in the year
in which the Participant Separates from Service with the Employer and all
Affiliates shall be considered Compensation earned in a complete calendar year.

“Normal Retirement Age” means age 65.

“Participant” means an Eligible Employee who satisfied the requirements for
participation in the Plan. Any current or former Employee who has an interest
under the Plan shall also be considered a Participant.

“Pension Plan” means the Coca-Cola Enterprises Employees’ Pension Plan.

“Pension Plan Base Benefit” means the retirement benefit the Participant would
receive under the Pension Plan at Normal Retirement Age excluding any portion of
such benefit attributable to (i) a rollover to the Pension Plan from a defined
contribution plan, (ii) any “add on” benefits relating to certain merged plans
as described in the definition of an “Accrued Benefit” under the Pension Plan,
or (iii) any early retirement supplement paid pursuant to Article III.I. (or any
successor provision) of the Pension Plan, and determined before any applicable
offset to such retirement benefit as described in the definition of an “Accrued
Benefit” under the Pension Plan.

“Plan” means the Coca-Cola Enterprises Inc. Executive Pension Plan.

“Plan Year” means the 12-month period beginning each January 1st and ending on
the next December 31st.

“Related Company” shall have the same meaning as “Related Company” under the
Pension Plan.

“Separation from Service” or “Separates from Service” means a separation from
service, within the meaning of Code section 409A, with the Employer and all
Affiliates, applying the special rules regarding military service and periods of
leave treated as continued employment pursuant to Treas. Reg. §1.409A-1(h)(1)(i)
and using a 50% threshold for the level of service rather than 20% under Treas.
Reg. §1.409A-1(h)(1)(ii).

“Social Security Taxable Wage Base” means, with respect to any calendar year,
the contribution and benefit base in effect under Section 230 of the Social
Security Act at the beginning of the calendar year.

“Supplemental MESIP” means the Coca-Cola Enterprises Inc. Supplemental Matched
Employee Savings and Investment Plan.

“Supplemental Pension Plan” means the Coca-Cola Enterprises Inc. Supplemental
Pension Plan.

“Surviving Spouse” shall have the same meaning as “Surviving Spouse” under the
Pension Plan. As under the Pension Plan, references to a “Surviving Spouse” or
“spouse” shall be interpreted to refer to a person of the opposite sex to whom
the Participant is legally married, and references to “married” or “unmarried”
shall be interpreted to refer to a legal marriage to a person of the opposite
sex.

 

2



--------------------------------------------------------------------------------

“Vesting Service” shall have the same meaning as “Vesting Service” under the
Pension Plan and shall be determined, for purposes of the Plan, in the same
manner as under the Pension Plan. Notwithstanding the preceding sentence,
“Vesting Service” may also, in the sole discretion of the Administrative
Committee, include periods of service granted under an employment, severance,
settlement or other written agreement between the Participant or a Related
Company and the Employer.

ARTICLE III

PARTICIPATION

3.1. Initial Participation. An Employee shall become a Participant in the Plan
on the later of the date on which he (a) becomes an Eligible Employee or
(b) becomes a participant in the Pension Plan.

3.2. Cessation of Participation. A Participant who ceases to be an Eligible
Employee as a result of a change in his employment classification shall no
longer be a Participant and shall not be entitled to accrue a benefit under the
Plan after the last day of the year in which the change in employment
classification occurs or after such other applicable date determined by the
Administrative Committee. If such a Participant Separates from Service with the
Employer and all Affiliates before the end of the period described in the
preceding sentence, any benefit calculations under the Plan shall include
Compensation and Benefit Service through the date of such Separation from
Service.

A Participant who Separates from Service with the Employer and all Affiliates
after the period described in the first sentence of this Section shall have the
benefit calculated under Article IV as of the date he is no longer a Participant
transferred to the Supplemental Pension Plan. Such transferred benefit shall
constitute a minimum benefit as provided in Section 4.3 of the Supplemental
Pension Plan. The transferred benefit shall be calculated based on the reduction
factors provided in this Plan for purposes of determining whether it exceeds the
benefit provided under the generally applicable Supplemental Pension Plan
formula, and if the transferred benefit exceeds such Supplemental Pension Plan
benefit, it shall be converted to a lump sum or installments, as applicable,
using the interest rate and mortality table applicable under this Plan.

ARTICLE IV

BENEFITS

4.1. Calculation of Benefit. A Participant’s benefit under this Plan shall be
calculated in the manner described in this Section 4.1 and paid at the time and
in the form provided in Section 4.2.

 

  (a) Normal or Late Retirement. A Participant who Separates from Service with
the Employer and all Affiliates on or after attainment of his Normal Retirement
Age shall be entitled to a benefit calculated based on a life annuity in an
amount equal to the excess, if any, of (1) over (2) below:

 

  (1) A retirement benefit equal to 1.15% percent of the Participant’s Final
Average Earnings plus 0.25% of the Participant’s Final Average Earnings in
excess of the Social Security Taxable Wage Base in effect in the year the
Participant Separates from Service with the Employer and all Affiliates,
multiplied by the Participant’s Benefit Service.

 

  (2) The Participant’s Pension Plan Base Benefit.

If a Participant was previously an Employee and accrued a vested benefit under
this Plan during that prior period of employment, then an amount shall be added
to clause (2) above that is equal to such prior period vested Plan benefit
determined in the form of a single life annuity payable at Normal Retirement
Age.

Solely for purposes of this Article IV, “Benefit Service” shall also include, in
calculating the amount under clause (1) and the Pension Plan Base Benefit under
clause (2), the number of months of Benefit Service, if any, expressly provided
for under a severance agreement with the Employer or a severance

 

3



--------------------------------------------------------------------------------

plan of the Employer, or, if no additional Benefit Service is expressly provided
for under such severance agreement or plan, the number of full months of the
Participant’s compensation that was used to determine the amount paid to the
Participant under such severance agreement or plan. The crediting of such
additional Benefit Service is contingent on the Participant signing any release
or other agreement required by the Employer before the date specified by the
Employer.

If a Participant becomes vested in his benefit under this Plan pursuant to the
provision regarding transfers to a Related Company under Article V, the benefit
calculated under clause (2) above shall be determined assuming that the
Participant is also vested in his or her Pension Plan Base Benefit; however,
amounts paid to the Participant by the Related Company shall not be included in
Compensation.

 

  (b) Early and Deferred Vested Retirement. A Participant who Separates from
Service with the Employer and all Affiliates after he is vested pursuant to
Article V and before he attains Normal Retirement Age shall be entitled to a
benefit calculated based on a life annuity equal to the amount determined under
Section 4.1(a), reduced by 1.5% for each year, up to five years, by which the
Participant’s Separation from Service precedes Normal Retirement Age and by 5%
for each year, up to five years, by which the Participant’s Separation from
Service precedes age 60. The foregoing reductions shall be applied on a monthly
basis.

 

  (c) Death Benefit.

 

  (1) If a Participant dies after becoming vested under Article V but before
Separation from Service with the Employer and all Affiliates, the Participant’s
Beneficiary shall be entitled to a benefit calculated based on the survivor
portion of a joint and 50% survivor annuity based on the amount calculated under
Section 4.1(a) or Section 4.1(b), as applicable, and converted to such form of
payment applying the actuarial factors specified in the Pension Plan. If the
Participant’s Beneficiary is not a person (e.g., the Participant’s estate), the
death benefit shall be calculated based on the assumption that the Beneficiary
is the same age as the Participant.

 

  (2) If a Participant dies after Separation from Service with the Employer and
all Affiliates but before payment is made or commences under Section 4.2, or
after commencement of installment payments under Section 4.2, the Participant’s
Beneficiary shall receive a lump-sum payment upon the Participant’s death equal
to the lump-sum payment that was scheduled to be made to the Participant or the
present value of the remaining installments that were scheduled to be made to
the Participant.

 

  (d) Limitation. The total of the benefits payable under the Plan and the
Pension Plan Base Benefit shall not exceed the lump-sum value of three times the
applicable limit under Code section 415 as in effect on the date benefit
payments commence. The benefits under this Plan shall be reduced to the extent
necessary to satisfy this Section 4.1(d).

4.2. Commencement and Form of Benefit Payment. The benefit calculated under
Section 4.1 shall be paid at the time and in the form specified in this
Section 4.2.

 

  (a) Commencement. Payments under this Plan shall be made or shall commence
upon the first day of the month following the earlier of (i) the Participant’s
Separation from Service with the Employer and all Affiliates or (ii) the
Participant’s death.

Notwithstanding the foregoing, in the case of a Participant who was not an
Employee on December 31, 2008 and whose benefits under this Plan had not
commenced on or before such date, payments shall be made or shall commence
between January 1, 2009 and March 31, 2009, provided, however, that with respect
to a Participant who was offered and made an election in 2008 for payment to be
made between January 1 and March 31 of the year following the year in which the
Participant reaches age 55, payments shall commence at such time.

 

4



--------------------------------------------------------------------------------

Further notwithstanding the foregoing, any payment on account of a Separation
from Service that would otherwise be made to a Participant who is a “specified
employee” within the meaning of Code section 409A, using the methodology
established by the Company for determining specified employees, during the
six-month period following the Participant’s Separation from Service shall not
be made during such six-month period, and shall instead be made at the end of
such six-month period. Any payments that are not scheduled to be made during
such six-month period shall be made at the time originally scheduled.

 

  (b) Form upon Separation from Service. In the event of a Participant’s
Separation from Service, the Participant’s benefit shall be paid in the form
described in this Section 4.2(b).

 

  (1) Except as otherwise provided in Section 4.2(b)(2), the Participant’s
benefit shall be paid in the form of a lump sum or ten equal annual installments
depending on the lump-sum value of his benefit. The lump-sum value of a
Participant’s benefit shall be determined as of his commencement date based on
the Participant’s benefit calculated under Section 4.1(a) or (b), as applicable,
converted into an actuarially equivalent lump sum. If the lump-sum value is less
than $250,000, the benefit shall be paid in the form of a single lump-sum
payment. If the lump-sum value is equal to or greater than $250,000, the benefit
shall be paid in ten equal annual installments. The first such installment shall
be made upon the Participant’s commencement date under Section 4.2(a), and each
succeeding installment shall be made on July 1 of each calendar year following
the year of the Participant’s Separation from Service (accordingly, if the
six-month delay described in Section 4.2(a) applies, two payments could be made
in the year following the year of the Participant’s Separation from Service).
For purposes of Code section 409A, payments made in the form of installments
shall be treated as a single payment made on the date of the first installment
payment.

 

  (2) In the case of a Participant who elected during 2008 in the manner
permitted by the Administrative Committee to have his benefit paid in a lump sum
regardless of the lump-sum value of the benefit, the benefit shall be paid in a
lump sum, determined as described in Section 4.2(b)(1).

 

  (c) Form upon Death. In the event of a Participant’s death, any benefit
payable under Section 4.1(c)(1) shall be paid in the form of an actuarially
equivalent lump sum, and any benefit payable under Section 4.1(c)(2) shall be
paid in a lump sum as described in such Section.

 

  (d) Benefit Calculations. The actuarially equivalent lump sum described in
this Section 4.2 shall be determined on the basis of reasonable interest and
mortality assumptions determined by the Administrative Committee. The ten equal
annual installments payable under this Section 4.2 shall be determined based on
the lump sum value with a reasonable interest adjustment to account for the
longer payment period as determined by the Administrative Committee. In the
event that an installment or lump-sum payment is delayed for six months pursuant
to Section 4.2(a) or is not paid immediately following the applicable event
described in Section 4.2(a), the delayed payment shall be credited with
reasonable interest, as determined by the Administrative Committee, to reflect
the delay in payment.

4.3. Minimum Benefit for Former Participants in Supplemental Pension Plan. A
Participant who participated in the Supplemental Pension Plan and transferred
his benefit thereunder to the Plan pursuant to Section 3.2 of the Supplemental
Pension Plan as a result of becoming eligible to participate in the Plan shall
be entitled to a minimum benefit under this Plan equal to such Participant’s
benefit calculated under Section 4.1 of the Supplemental Pension Plan as of the
date he ceased to be an eligible employee thereunder. The transferred benefit
shall be calculated based on the reduction factors provided in the Supplemental
Pension Plan for purposes of determining whether it exceeds the benefit provided
under the generally applicable Plan formula, and if the transferred benefit
exceeds such Plan benefit, it shall be converted to a lump sum or installments,
as applicable, using the interest rate and mortality table applicable under the
Supplemental Pension Plan.

 

5



--------------------------------------------------------------------------------

4.4. Benefit Accrual and Payment Following Separation from Service. After a
Participant has Separated from Service with the Employer and all Affiliates, the
Participant shall not accrue any additional benefits under this Plan, regardless
of whether the Participant receives ongoing severance payments or transfers to a
Related Company. Furthermore, the Participant’s rehire by the Employer or an
Affiliate shall not affect the time or form of payment of the Participant’s
benefit payable under the Plan with respect to any prior period of employment.

ARTICLE V

VESTING

A Participant shall be fully vested in his or her benefit if the Participant has
at least five years of Vesting Service. If the Participant Separates from
Service with the Employer and all Affiliates before reaching five years of
Vesting Service, the Participant shall forfeit all benefits under this Plan.
Notwithstanding the foregoing, a Participant shall be fully vested upon a
transfer agreed to by the Employer to a Related Company if such Related Company
has been identified by the Administrative Committee as eligible for this special
rule.

ARTICLE VI

PLAN ADMINISTRATION

6.1. Administrative Committee. The Plan shall be administered by an
Administrative Committee appointed by the Company.

6.2. Administrative Committee Action. Action of the Administrative Committee may
be taken with or without a meeting of its members, provided, however, that any
action shall be taken only upon the vote or other affirmative expression of a
majority of committee members qualified to vote with respect to such action. If
a member of the Administrative Committee is a Participant, he shall not
participate in any decision that solely affects his own benefits under the Plan.

6.3. Rights and Duties. The Administrative Committee shall administer the Plan
and shall have all powers and discretion necessary to accomplish that purpose,
including, but not limited to, the following:

 

  (a) to construe, interpret, and administer the terms and intent of the Plan
with its decisions to be final and binding on all parties;

 

  (b) to make all determinations required by the Plan, and to maintain all
necessary records of the Plan;

 

  (c) to compute and certify to the Company the amount of benefits payable to
Participants or Beneficiaries, and to determine the time and manner in which
such benefits are to be paid; and

 

  (d) to designate a subcommittee, individual, or individuals to exercise any
authority of the Administrative Committee under this Plan.

6.4. Compensation, Indemnity, and Liability. The Administrative Committee shall
serve as such without bond and without compensation for services hereunder. All
expenses of the Plan and the Administrative Committee shall be paid by the
Employer. No member of the Administrative Committee shall be liable for any act
or omission of any other member or any act or omission on his own part, except
his own willful misconduct. The Employer shall indemnify and hold harmless each
member of the Administrative Committee against any and all expenses and
liabilities, including reasonable legal fees and expenses arising out of his
membership on the Administrative Committee, except for expenses or liabilities
arising out of his own willful misconduct.

6.5. Taxes. If all or any portion of a Participant’s or Beneficiary’s benefit
under this Plan shall become subject to any income, employment, estate,
inheritance, or other tax that the Employer shall be required to pay or
withhold, the Employer shall have the full power and authority to withhold and
pay such tax out of any monies or other property credited to such Participant or
Beneficiary at the time the benefits under this Plan are distributable.

 

6



--------------------------------------------------------------------------------

ARTICLE VII

CLAIMS PROCEDURE

Claims for benefits and appeals of claim determinations under the Plan shall be
processed in the manner set forth under the claims and appeals procedures set
forth in the Pension Plan, provided that for this purpose all references in the
Pension Plan to the “Committee” shall be read as references to the
Administrative Committee.

ARTICLE VIII

AMENDMENT AND TERMINATION

8.1. Amendment. The Company or Administrative Committee shall each have the
right to amend the Plan in whole or in part at any time, provided, however, that
no amendment shall reduce the benefits accrued on behalf of any Participant as
of the effective date of such amendment. Any amendment shall be in writing and
executed by a duly authorized officer of the Company or a member of the
Administrative Committee.

8.2. Termination of the Plan. The Company reserves the right to discontinue and
terminate the Plan at any time, in whole or in part, in accordance with and
subject to Code section 409A. In the event of termination of the Plan, the
benefits accrued under the Plan on behalf of any Participant, as of the
effective date of such termination, shall not be reduced and shall be
distributed at a time and in the manner determined by the Administrative
Committee, subject to the limitations of Code section 409A.

ARTICLE IX

MISCELLANEOUS

9.1. Limitation on Participant’s Rights. Participation in this Plan shall not
give any Participant the right to be retained in the Employer’s employ or any
rights or interest in this Plan or any assets of the Employer other than as
herein provided. The Employer reserves the right to terminate the employment of
any Participant without any liability for any claim against the Employer under
this Plan, except to the extent provided herein.

9.2. Benefits Unfunded. The benefits provided by this Plan shall be unfunded.
All amounts payable under the Plan to Participants or Beneficiaries shall be
paid from the general assets of the Employer, and nothing contained herein shall
require the Employer to set aside or hold in trust any amounts or assets for the
purpose of paying benefits. Any funds of the Employer available to pay benefits
under the Plan shall be subject to the claims of general creditors of the
Employer and may be used for any purpose by the Employer. Participants and
Beneficiaries shall have the status of general unsecured creditors of the
Employer with respect to their benefits under the Plan or any other obligation
of the Employer to pay benefits pursuant hereto.

Notwithstanding the preceding paragraph, the Employer may at any time transfer
assets to a trust for purposes of paying all or any part of its obligations
under this Plan. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Administrative
Committee may direct the trustee to pay such benefits to the Participant from
the assets of the trust.

9.3. Other Plans. This Plan shall not affect the right of any Eligible Employee
or Participant to participate in and receive benefits under any employee benefit
plans that are maintained by the Employer, unless the terms of such other
employee benefit plan or plans specifically provide otherwise.

9.4. Governing Law. This Plan shall be construed, administered, and governed in
all respects in accordance with applicable federal law and, to the extent not
preempted by federal law, in accordance with the laws of the State of Georgia,
without regard to the conflict of laws principles thereunder. If any provisions
of this instrument shall be held by a court of competent jurisdiction to be
invalid or unenforceable, the remaining provisions shall continue to be fully
effective.

 

7



--------------------------------------------------------------------------------

9.5. Section 409A Compliance. This Plan is intended to comply with Code section
409A, and shall be interpreted and operated in accordance with such intent.
Nothing in the Plan shall provide a basis for any person to take action against
the Employer based on matters covered by Code section 409A, including the tax
treatment of amounts accrued under the Plan, and the Employer shall not under
any circumstances have any liability to any Participant or Beneficiary for any
taxes, penalties, or interest due on amounts paid or payable under the Plan,
including taxes, penalties, or interest imposed under Code section 409A.

9.6. Gender, Number, and Headings. In this Plan, whenever the context so
indicates, the singular or plural number and the masculine, feminine, or neuter
gender shall be deemed to include the other. Headings and subheadings in this
Plan are inserted for convenience of reference only and are not considered in
the construction of the provisions hereof.

9.7. Successors and Assigns; Nonalienation of Benefits. This Plan shall inure to
the benefit of and be binding upon the parties hereto and their successors and
assigns, provided, however, that the benefits of a Participant hereunder shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to any benefits payable hereunder shall be void, including, without
limitation, any assignment or alienation in connection with a separation,
divorce, child support or similar arrangement.

 

8